DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species restriction in the reply filed on May 6, 2022 is acknowledged.
Applicant has elected Species II: Figures 4-6, wherein applicant states claims 1-9 and 15-25 are directed to the elected species.
Claims 10-14 have been cancelled. Claims 15-25 are newly added. Claims 1-9 and 15-25 are presently pending in this application.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities: In ll. 1, the phrase “the sleeve” should be re-written as --the at least one crimpable sleeve--. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 15-17, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, ll. 9, the phrase “substantially flat” is considered a relative phrase that renders the claim indefinite.
Claim 6 recites the limitation "the bottom surface” in ll. 2. There is insufficient antecedent basis for this limitation in the claim. 
Claim 15 recites the limitation "the center of gravity" in ll. 1. There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-5, 7-9, 16, 17, 24, and 25 are rejected on being dependent to a rejected base claim.

Status of the Claims
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 17, 19-21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernstein (US 2012/0109129).
Regarding claim 1, Bernstein discloses a load distributor (figure 6) for a sternum closure device, the load distributor (figure 6) comprising: a wire receiving section (inner portion of element 70) configured to (i.e. capable of) be attached to a wire (58) of the sternum closure device, the wire receiving section (inner portion of element 70) having a first cross-sectional dimension (e.g. inner diameter of element 70) and a load distributing section (outer portion of element 62) configured to (i.e. capable of) extend between a sternum bone and the wire, the load distributing section (outer portion of element 62) having a bone-contacting region (figures 1 and 6) and being made from a flexible material (¶52) to conform to an outer surface of the sternum bone (figure 1) upon tightening of the wire (58), wherein the bone-contacting region (figures 1 and 6) has a second extension (e.g. outer portion of element 62) substantially perpendicular to the wire receiving section (inner portion of element 70) that exceeds the first cross-sectional dimension (e.g. inner diameter of element 70) and is substantially flat (figure 6).
Regarding claim 2, Bernstein discloses wherein the wire receiving section (inner portion of element 70) comprises at least one crimpable sleeve (portion of elements 62 and 64) defining the first cross-sectional dimension (e.g. inner diameter of element 70).
Regarding claim 3, Bernstein discloses wherein the sleeve (portion of elements 62 and 64) defines an opening (figure 6) for receiving the wire (58), and wherein the load distributing section (outer portion of element 62) has a wire receiving region (104) that forms an extension of the opening of the sleeve (figure 6).
Regarding claim 4, Bernstein discloses wherein the sleeve (portion of elements 62 and 64) is molded to the load distributing section (outer portion of element 62) (figure 6).
Regarding claim 5, Bernstein discloses wherein the load distributing section comprises segments (portions of element 62) defining the bone-contacting region (figures 1 and 6).
Regarding claim 6, Bernstein discloses wherein the bone-contacting region (figures 1 and 6) is defined by the bottom surface of the segments (portions of element 62).
Regarding claim 17, Bernstein discloses wherein the wire receiving section (inner portion of element 70) and the load distributing section (outer portion of element 62) are integrally formed (figure 6).
Regarding claim 19, Bernstein discloses a sternum closure device (figure 1), comprising: a load distributor (figure 6) comprising: a wire receiving section (inner portion of element 70) configured to (i.e. capable of) be attached to a wire (58) of the sternum closure device, the wire receiving section (inner portion of element 70) having a first cross-sectional dimension (e.g. inner diameter of element 70), and a load distributing section (outer portion of element 62) configured to (i.e. capable of) extend between a sternum bone and the wire, the load distributing section (outer portion of element 62) having a bone-contacting region (figures 1 and 6) and being made from a flexible material (¶52) to conform to an outer surface of the sternum bone (figure 1) upon tightening of the wire (58), wherein the bone-contacting region (figures 1 and 6) has a second extension (e.g. outer portion of element 62) substantially perpendicular to the wire receiving section (inner portion of element 70) that exceeds the first cross-sectional dimension (e.g. inner diameter of element 70), the wire (58) essentially defining the first cross-sectional dimension (e.g. inner diameter of element 70) (figure 6).
Regarding claim 20, Bernstein discloses wherein the wire receiving section (inner portion of element 70) comprises at least one crimpable sleeve (portion of elements 62 and 64) that is crimped (figure 6) or provided for being crimped around the wire (58) (figure 6).
Regarding claim 21, Bernstein discloses wherein the load distributor (figure 6) is molded around the wire (58).
Regarding claim 23, Bernstein discloses wherein the load distributing section comprises segments (portions of element 62) defining the bone-contacting region (figures 1 and 6), and wherein the wire (58) is locally deformed (¶30) to a non-circular cross-section in a central segment region (¶30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandewalle (US 5,993,452) in view of Stone et al. (US 2017/0128061), herein referred to as Stone.
Regarding claim 1, Vandewalle discloses a load distributor (27) (figure 6) for a sternum closure device (considered functional), the load distributor (27) comprising: a wire receiving section (64) (figure 7) configured to (i.e. capable of) be attached to a wire (58) of the sternum closure device (considered functional), the wire receiving section (64) having a first cross-sectional dimension (see figure 7 below), and a load distributing section (see figure 7 below) configured to (i.e. capable of) extend between a sternum bone and the wire, the load distributing section (see figure 7 below) having a bone-contacting region (60), wherein the bone-contacting region (60) has a second extension (see figure 7 below) substantially perpendicular to the wire receiving section (see figure 7 below) that exceeds the first cross-sectional dimension (see figure 7 below) and is substantially flat (see figure 7 below).

    PNG
    media_image1.png
    402
    700
    media_image1.png
    Greyscale

Next, Vandewalle discloses that element 52 is resorbable (col. 3, ll. 64-67) but lacks a detailed description on being made from a flexible material.
However, Stone teaches a flexible elongated member (150) being made of resorbable materials (¶60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Vandewalle’s load distributing section having a resorbable material with a resorbable material that is flexible as taught by Stone, since such a modification would allow the device to conform to a bone. 
Thus, the modified Vandewalle’s load distributor has the load distributing section having a bone-contacting region (see figure 7 of Vandewalle above) and being made from a flexible material (¶60 of Stone) to conform to an outer surface of the sternum bone upon tightening of the wire (considered functional).
Regarding claim 5, the modified Vandewalle’s load distributor has wherein the load distributing section (see figure 7 of Vandewalle above) comprises segments (see figure 7 of Vandewalle above) defining the bone-contacting region (see figure 7 of Vandewalle above).
Regarding claim 6, the modified Vandewalle’s load distributor has wherein the bone-contacting region is defined by the bottom surface of the segments (see figure 7 of Vandewalle above).
Regarding claim 8, the modified Vandewalle’s load distributor has wherein at least some of the segments have a rectangular shape (see figure 7 of Vandewalle above).
Regarding claim 15, the modified Vandewalle’s load distributor has wherein the center of gravity of the load distributor (27 of Vandewalle) in a cross-section orthogonal to its longitudinal extension is off-centered from a center of the wire receiving section (see figure 7 of Vandewalle above).
Regarding claim 16, the modified Vandewalle’s load distributor has wherein the load distributor has a Ω-shaped cross-section (see figure 7 of Vandewalle above).
Regarding claim 17, the modified Vandewalle’s load distributor has wherein the wire receiving section (see figure 7 of Vandewalle above) and the load distributing section (see figure 7 of Vandewalle above) are integrally formed (see figure 7 of Vandewalle above).
Regarding claim 18, Vandewalle discloses a load distributor (27) (figure 6) for a sternum closure device (considered functional), the load distributor (27) comprising: a wire receiving section (see figure 7 of Vandewalle above) configured to (i.e. capable of) be attached to a wire (58) of the sternum closure device (considered functional), the wire receiving section (see figure 7 of Vandewalle above) having a first cross-sectional dimension (see figure 7 of Vandewalle above), and a load distributing section (see figure 7 of Vandewalle above) configured to (i.e. capable of) extend between a sternum bone and the wire, the load distributing section (see figure 7 of Vandewalle above) having a bone-contacting region (60), wherein the bone-contacting region (60) has a second extension (see figure 7 of Vandewalle above) substantially perpendicular to the wire receiving section (see figure 7 of Vandewalle above) that exceeds the first cross-sectional dimension (see figure 7 of Vandewalle above), wherein the load distributing section (see figure 7 of Vandewalle above) comprises segments (see figure 7 of Vandewalle above) defining the bone-contacting region (60), and wherein at least some of the segments have a rectangular shape (see figure 7 of Vandewalle above).
Next, Vandewalle discloses that element 52 is resorbable (col. 3, ll. 64-67) but lacks a detailed description on being made from a flexible material.
However, Stone teaches a flexible elongated member (150) being made of resorbable materials (¶60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Vandewalle’s load distributing section having a resorbable material with a resorbable material that is flexible as taught by Stone, since such a modification would allow the device to conform to a bone. 
Thus, the modified Vandewalle’s load distributor has the load distributing section having a bone-contacting region (see figure 7 of Vandewalle above) and being made from a flexible material (¶60 of Stone) to conform to an outer surface of the sternum bone upon tightening of the wire (considered functional).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 2012/0109129).
Regarding claim 7, Bernstein’s device discloses all the features/elements as claimed but lacks wherein the segments are separated from each other by indentations in the load distributing section.
However, Bernstein teaches the ferrule (62) may be locked to a wire via crimps (64) (considered as indentations) induced into the ferrule (62) (¶40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bernstein’s load distributing section with crimps (indentations) as taught by Bernstein, since such a modification would provide additional places to lock the wire in place.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 2012/0109129) in view of Burke (US 5,997,542).
Regarding claim 22, Berstein’s device discloses all the features/elements as claimed but lacks wherein the wire has a non-uniform cross-section.
However, Burke teaches a wire (43, 44, 52) with a non-uniform cross-section (figure 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bernstein’s wire with a wire having a non-uniform cross-section as taught by Burke, since such a modification would provide a first portion being more flexible and a second portion with a higher tensile strength (Abstract).

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 2012/0109129) in view of Siebrandt (US 2,279,068).
Regarding claim 24, Bernstein discloses a sternum closure system comprising the load distributor according to claim 1 (see claim 1 above), a wire (58) defining the first cross-sectional dimension (e.g. inner diameter of element 70) of the load distributor (figure 6). 
Yet, Berstein lacks a sternum closure system comprising a tool for cutting the load distributor (considered functional), the tool comprising a pair of jaws movable between a first load distributor receiving position and a second load distributor cutting position, wherein, in the second position, the jaws overlap in a longitudinal extension of the tool, and wherein the jaws define V-shaped cutting edges that taper at an angle along the longitudinal extension of the tool.
However, Siebrandt teaches a tool (figures 1-4) comprising a pair of jaws (10 and 11) movable between a first load distributor receiving position (figure 3) and a second load distributor cutting position (figure 4) (capable of being cut), wherein, in the second position (figure 4), the jaws (10 and 11) overlap in a longitudinal extension of the tool (figure 4), and wherein the jaws (10 and 11) define V-shaped cutting edges (12, 14’) that taper at an angle along the longitudinal extension of the tool (figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Bernstein’s system with a tool comprising a pair of jaws movable between a first load distributor receiving position and a second load distributor cutting position, wherein, in the second position, the jaws overlap in a longitudinal extension of the tool, and wherein the jaws define V-shaped cutting edges that taper at an angle along the longitudinal extension of the tool as taught by Siebrandt, since such a tool would allow the surgeon to crimp a wire.
Regarding claim 25, the modified Bernstein’s system has wherein the jaws of the tool (10 and 11 of Siebrandt) leave a clearance hole (18 of Siebrandt) in the second position (figure 4 of Siebrandt), wherein the clearance hole (18 of Siebrandt) substantially corresponds to a first cross-sectional dimension of a wire receiving section (figure 6 of Bernstein).

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775